Case: 14-41004      Document: 00513106385         Page: 1    Date Filed: 07/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                               July 7, 2015
                                    No. 14-41004
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RONNIE DERRYL LEWIS, also known as Byron Keith Lewis, also known as
Stevie Lewis, also known as Curtis Williams,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:12-CR-98-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Ronnie Derryl Lewis was convicted following a jury trial of conspiracy to
commit mail fraud, aiding and abetting aggravated identity theft, and three
counts of mail fraud. He contends that there was a material variance between
the indictment, which alleged a single conspiracy to commit mail fraud, and
the proof at trial, which he maintains showed multiple smaller conspiracies.
Lewis must establish that there was a variance between the indictment and

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41004    Document: 00513106385     Page: 2   Date Filed: 07/07/2015


                                 No. 14-41004

the proof at trial and that the variance affected his substantial rights. United
States v. Morris, 46 F.3d 410, 414 (5th Cir. 1995).
      We need not resolve whether a material variance existed because Lewis
cannot show that any variance affected his substantial rights. See id.; United
States v. Pena-Rodriguez, 110 F.3d 1120, 1127-29 (5th Cir. 1997). The evidence
supports, and Lewis does not dispute, that there was sufficient evidence that
he was involved in at least one conspiracy to commit mail fraud. See United
States v. Mitchell, 484 F.3d 762, 770-71 (5th Cir. 2007). Any risk of prejudice
was minimized by the district court’s jury charge, see Mitchell, 484 F.3d at 771;
United States v. Faulkner, 17 F.3d 745, 762 (5th Cir. 1994), and, moreover, the
indictment gave Lewis a sufficient opportunity to prepare a defense, see United
States Lokey, 945 F.2d 825, 834 (5th Cir. 1991). The evidence reflected, and
Lewis conceded, that he was a central figure in all of the potential conspiracies
and, therefore, there is no concern that the jury transferred guilt to him. See
Grisette v. United States, 313 F.2d 187, 189-90 (5th Cir. 1963). Lewis’s guilt
was established by evidence, including his own admissions, that was not likely
to confuse the jury and which was precise in proving his role in the operative
events. See Pena-Rodriguez, 110 F.3d at 1129. Lewis offers only a conclusory
argument under the general principles of joinder and severance and has failed
to show reversible error. See Mitchell, 484 F.3d at 771; Pena-Rodriguez, 110
F.3d at 1128.
      Lewis also has moved for the substitution of appointed counsel or, in the
alternative, for leave to proceed pro se. His motion was untimely filed after his
counsel and the Government filed their briefs on the merits. See United States
v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998). Finally, Lewis’s motion for
leave to file a supplemental brief is denied.
      AFFIRMED; MOTIONS DENIED.



                                        2